PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/518,971
Filing Date: 25 Jun 2012
Appellant(s): Miller et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 07/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	I. 35 USC 112 New Matter

	a. Appellant argues that the amended phrase “wherein the composition provides improved flavor . . . when rated in an organoleptic evaluation by an experienced flavorist” is supported by the original disclosure insofar as the phrase “is not indefinite, but is an ascertainable physical property that must be given patentable weight” (p. 3-4).

	However, this is not an issue of whether the phrase caries patentable weight, or whether the phrase is indefinite. The instant claims were rejected insofar as the phrase was not supported by Appellant’s disclosure as originally filed.  
To satisfy the written description requirement, “the missing descriptive matter must necessarily be present in the [original] application’s specification such that one 
Even if the recitation were obvious over the disclosure of the Specification, that is not the standard for satisfaction of the written description requirement. See In re Huston, 308 F.3d 1267, 1277 (Fed. Cir. 2002) (‘“Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.’”).
	In this case, an assessment of “improved flavor” is missing from the original specification. A preference was made for one composition over another by the flavorist, but no indication was given as to the basis for the preference. Nothing shows that the ratings at Table 2 were based on “improved flavor”.  Note: organoleptic assessments include taste, sight, smell and touch.
	The phrase also extends the assessment to flavorists in general, going beyond the scope of the assessment made by the single flavorist disclosed the instant specification. 

	b. Appellant argues, “Flavor is, of course, an organoleptic property” and “The Examiner’s contention that this evaluation failed to assess flavor, but was directed instead exclusively to other unspecified properties, is not supported by the plain language of the specification” (p. 5).
	However, organoleptic properties also include sight, smell and touch.  Again, the missing descriptive matter must necessarily be present.  In this case, there is no written description for “improved flavor” in the evaluation.

	II. 35 USC 103 over Zaidel et al.
	
a. Appellant argues that the instant claims require an improved flavor evaluation as per “the Examples in relation to varying levels of SLS” (p. 5-6). Appellant further argues, “It is thus unexpected that selection of the specific values recited in the present claims would provide a flavor benefit over a similar composition having less SLS” (p. 7).
However, it is well settled that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  
Here, the "wherein" clause does not limit the composition’s chemical “structure”. 
In the decision by the Board filed 01/15/2019, the court opined, “Zaidel thus teaches the use of SLS within the concentration range disclosed by Table 2.  Appellants have not shown that the compositions of Zaidel did not have the organoleptic properties disclosed by Table 2, or that the properties they claim are ‘unexpected’ would not have been present in the prior art” (p. 16).
The Board further stated, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties 

	b. Applicant argues that it would not have been obvious to select the specific and narrowly claimed formulation given the broad teaching of Zaidel (p. 8-10).
	However, the instant oral care composition was found to be obvious over Zaidel by the Board in the decision filed 01/15/2019.
Appellant has since amended the claims to recite the wherein clause, discussed above, but the rejection has been maintained in view of the prior teaching, the Examiner’s statement of rejection, and the Affirmance by the Board.
  It is well settled, “Where the prior art does not disclose the exact claimed values, even a slight overlap in range establishes a prima facie case of obviousness.” In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
In this case the Board agreed that “[t]he ranges cited by Zaidel encompass the ranges recited in Appellants’ claims.  We consequently agree with the Examiner that the claims on appeal are obvious over Zaidel” (p. 13).

	

III. 35 USC 103 over Lokken et al. in view of Zaidel.

	Appellant argues, “comments with respect to Zaidel also apply to Lokken, and Applicants incorporate all arguments with respect to Zaidel’s teachings for anionic surfactant and hydrophilic organic polymer adhesive agents, as described above” (p. 10).
	However, this rejection too has been maintained throughout prosecution and affirmed by the Board in the Decision filed 01/15/2019. As stated by the Board, “Because, for the reasons we have explained, we conclude that the claims on appeal are obvious over Zaidel, we similarly conclude that the claims are obvious over the combination of Zaidel and Lokken” (p. 17 of Decision).

	IV. 35 USC 103 over Chopra et al. in view of Zaidel et al.

	Concerning Chopra in view of Zaidel et al., “Appellant incorporates all arguments with respect to Zaidel’s teachings for anionic surfactant and hydrophilic organic polymer adhesive agents as described above herein” (p. 11-12).
	This rejection was also maintained throughout prosecution and affirmed by the Board in the Decision filed 01/15/2019. As stated by the Board, “Because, for reasons we have explained, we conclude that the claims on appeal are obvious over Zaidel, we similarly conclude that the claims are obvious over the combination of Zaidel and Chopra” (p. 18 of Decision).


Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.